Citation Nr: 1217932	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  03-08 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Private Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to May 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case has since been transferred to the RO in Columbia, South Carolina. 

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in November 2004.  A transcript of this proceeding has been associated with the claims file. 

This claim was previously remanded by the Board in February 2005 for further development. 

In July 2007, the Veteran was advised that the Veterans Law Judge who had presided over the November 2004 hearing was no longer employed by the Board. The Veteran was informed of his right to have another hearing before another Veterans Law Judge who will ultimately decide his appeal.  He did not respond to this notice. 

In October 2007, the Board denied the Veteran's claim of entitlement to service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage.  The Veteran appealed the Board's October 2007 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a January 2010 judgment, effectuated a December 2009 memorandum decision vacating the Board's October 2007 decision and remanding the case for compliance with the terms of the memorandum decision. 

In July 2010, the Board again denied the Veteran's claim of entitlement to service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage.  The Veteran appealed the Board's July 2010 decision to the Court, which, by an April 2011 Order, granted a March 2011 Joint Motion for Remand vacating the Board's July 2010 decision and remanding the case for compliance with the terms of the Joint Motion. 

In August 2011, the Board again denied the Veteran's claim of entitlement to service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage.  The Veteran appealed the Board's August 2011 decision to the Court, which, by an January 2012 Order, granted a January 2012 Joint Motion for Remand vacating the Board's August 2011 decision and remanding the case for compliance with the terms of the Joint Motion.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran argues that his headaches, also claimed as severe migraines, began during his active service while in training in Fort Polk, Louisiana and continued throughout his military service and thereafter.  The Veteran argues that his headaches were brought upon by in-service stress.  

A medical examination and opinion were previously afforded with regard to the question of whether the Veteran's current headaches were related to his military service.  In an August 2005 VA examination, the Veteran reported the onset of recurrent generalized headaches in 1970 without associated neurologic symptoms.  The physician also noted the Veteran's severe headache in 1995 which resulted in the subarachnoid hemorrhage and intracerebral right temporal hematoma and right middle cerebral aneurysm with surgical repair.  The Veteran was diagnosed with status post aneurismal rupture in 1995 with residual cognitive impairment, left hemiparesis and seizure disorder.  The examiner opined that the Veteran's chronic headaches which began in 1970 were not associated with the aneurismal rupture of 1995.  The examiner explained that it was well known that aneurysms do not cause headache until they rupture, with one exception being the giant aneurysm, which may cause headaches on the basis of a mass effect, however the Veteran did not have a giant aneurysm.  He also noted that it was well known that headaches may be precipitated by stress and anxiety and, in that sense, the stress of military service may be a causative or aggravating factor with regard to chronic headache history.  Finally, the examiner found that there was no reported history of cephalic injury to suggest a post-traumatic onset. 

In a January 2007 addendum, the same VA examiner from the August 2005 examination provided additional information with respect to his opinions.  He noted that the claims file had been reviewed.  The examiner found that chronic recurrent headaches which began in 1970 were, by history, most probably muscle contraction in origin, rather than migrainous.  He noted that it was well known that muscle contraction headaches are consistently precipitated and exacerbated by stress and anxiety.  The examiner concluded that it is considered at least as likely as not that these headaches were precipitated and aggravated by the stress of military service; however, he also noted that this assessment was speculative and unsubstantiated by any corroborating objective data.

In the August 2011 decision the Board denied service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage.  Significantly the Board noted that the Veteran's temporal intracerebral hematoma associated with subarachnoid hemorrhage was not noted during service and was initially diagnosed in 1995, approximately 23 years after his discharge from active duty.  Moreover, the August 2005 VA examiner found that the Veteran's chronic headaches which began in 1970 were not associated with the aneurismal rupture of 1995 and that it was well known that aneurysms do not cause headaches until they rupture, with one exception being the giant aneurysm, which Veteran did not have.  Therefore, there was no evidence of record of intracerebral hematoma associated with subarachnoid hemorrhage during the Veteran's active service, and no evidence of a nexus between this disability and the Veteran's reported chronic headaches since 1970.

With regard to the January 2007 addendum the Board noted that while the January 2007 addendum opinion was adequate, this opinion was not probative with respect to providing a nexus between the Veteran's current headaches and his reported headaches in active service.  In this regard, the Board noted that the January 2007 addendum opinion was based solely upon the history provided by the Veteran and which has been found to be not credible.  Reonal v. Brown, 5 Vet. App. 458, 460-61   (1993) ("an opinion based on an inaccurate factual premise has no probative value"); see also Swann v. Brown, 5 Vet. App. 229, 233   (1993) (diagnosis can be no better than the facts alleged by the appellant).  Moreover, the January 2007 VA examiner, himself, noted his reliance on the Veteran's reported history, and thus qualified his assessment as being speculative, at best, because it was unsubstantiated by any corroborating objective data.  Although the VA examiner in January 2007 may have been competent to assess that the Veteran's headaches are service related, such an opinion was based on an inaccurate factual premise has no probative weight with respect to the onset and cause of the Veteran's headaches.

The Board notes that both Joint Motions for Remand have noted that the Board did not ensure that VA satisfied its duty to assist the Veteran because it did not properly comply with the Court's precedent in Barr v. Nicholson, 21 Vet. App. 303, 311   (2007), that "once the Secretary undertakes the effort to provide [a medical opinion], even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  The Joint Motions found that, in both the July 2010 and August 2011 decisions, the Board, in finding that obtaining an additional medical opinion would be futile, did not provide the Veteran with notice that VA would not obtain a new medical opinion and, as such, a remand was warranted. 

As was noted in the August 2011 Board decision, under the doctrine of law of the case, the Board is bound by the findings contained in the Court Order.  See Chisem v. Gober, 10 Vet. App. 526, 527-28   (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).  Hence, pursuant to the "law of the case" doctrine, the Court's decision in Barr and the April 2011 Court Order granting the Joint Motion for Remand required the Board to remand the case back to the RO in compliance with the December 2009 Court Memorandum Decision, if the Board found the January 2007 addendum opinion to be insufficient or speculative or otherwise provide the Veteran with notice as to why one will not or cannot be provided.  See Barr, 21 Vet. App. at 311. 

In the August 2011 decision the Board found that another remand was not needed.  In this regard, the Board noted that the Court held that "it would be inappropriate for VA to demand a conclusive opinion from a physician whose evaluation of the 'procurable and assembled' information prevents the rendering of such an opinion." Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  The Court also found that "an examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation[,]" and that, "[w]hile VA has a duty to assist the veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence."  See id.   

Under the circumstances, the Board found in August 2011 that Jones is an intervening change in the applicable law and establishes a permissible exception to the "law of the case""doctrine.  The Court's decision in Jones clearly changed the terms of the Court's law in Barr and, by operation of law, modified the Court's earlier December 2009 Memorandum Decision and April 2011 Order.  See Leopoldo v. Brown, 9 Vet. App. 33, 34 (1996) (citations omitted).  Therefore, the Board found that consistent with Jones, the Board need not remand the case for compliance with the Court's December 2009 Memorandum Decision and Barr unless it has found the examination to be inadequate and that the VA physician may be able to render an opinion from what may be reasonably concluded from the procurable medical evidence.  See Goble v. Brown, 9 Vet. App. 22, 23   (1996); see also Jones, 23 Vet. App. at 391.  In this case, the Board found that it had not made such a determination in either the previous October 2007 and July 2010 decisions or in the decision below. 

Due to the exception to the "law of the case" doctrine noted above, the Board found that it could continue to adjudicate the issue of entitlement service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage.

The most recent January 2012 Joint Motion for Remand argues that while VA sent the Veteran a letter in April 2011 VA informing him that he could submit additional evidence, there was no discussion in the letter on the subject of whether VA was going to provide him with a new examination.  The January 2012 Joint Motion noted that Barr requires that the Board either provide the Veteran with an adequate medical opinion or provide him with notice explaining why VA cannot or will not provide him one.  The August 2011 Board decision found the August 2005 VA opinion along with a January 2007 addendum to be an adequate opinion and, therefore, found that notice to the Veteran explaining why VA cannot or will not provide him with an adequate opinion under Barr was not necessary.  The August 2011 Board decision did, in fact, meet the adequate opinion requirement in Barr when it found the August 2005 VA opinion along with a January 2007 addendum to be adequate.  However, the January 2012 Joint Motion for Remand argues that, even though the Board made this determination of adequacy, it was still necessary to provide notice to the Veteran explaining why VA cannot or will not provide him one.  The Board is perplexed by the reasoning in the January 2012 Joint Motion but, in the interest in judicial efficiency, will obtain another VA examination even though the Board believes the August 2005 VA opinion along with a January 2007 addendum to be adequate.  On remand, another examination should be scheduled and an opinion should be obtained with regard to whether the Veteran's current headaches are related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should arrange for a VA special neurological examination of the Veteran by a specialist in neurological disorders including on a fee basis if necessary for the purpose of ascertaining the nature, extent of severity, and etiology of any chronic acquired disorder(s) manifested by chronic headaches and/or temporal intracerebral hematoma associated with subarachnoid hemorrhage. 

The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination(s).  The examiner must annotate the examination report(s) that the claims file was in fact made available for review in conjunction with the examination(s).  Specifically, the examiner should note the Veteran's service treatment records which show one complaint of headaches associated with a head cold in January 1972 as well as the August 2005 VA examination report along with the January 2007 addendum.  Any further indicated special studies must be conducted.  It is requested that the examiner address the following medical issues: 

Is it at least as likely as not (a 50 percent or greater probability) that any chronic acquired disorder(s) manifested by headaches found on examination is/are related to service on any basis?

Is it at least as likely as not (a 50 percent or greater probability) that temporal intracerebral hematoma associated with subarachnoid hemorrhage is due to headaches reported in service? 

In all conclusions, a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  The examiner is requested to explain the basis or bases for his or her opinion(s), based on the evidence of record, his or her clinical experience, medical expertise, and sound medical principles.

Please note that the term "as likely as not" do not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely," "more likely", or "less likely" language.

2. Thereafter, the AMC should review the claims file to ensure that all of the foregoing requested development has been completed. In particular, the AMC should review the requested examination report and required medical opinion to ensure that they are responsive to and in complete compliance with the directives of this remand and if they are not, the AMC should implement corrective procedures.  The Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated. Stegall v. West, 11 Vet. App. 268   (1998). 

3. After undertaking any development deemed essential in addition to that specified above, the AMC should readjudicate the claim of entitlement to service connection for headaches and temporal intracerebral hematoma associated with subarachnoid hemorrhage.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


